                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

ROBERT S. WRIGHT                                             CIVIL ACTION

VERSUS                                                       NO. 17-4187

ROBERT TANNER                                                SECTION: "B”

                            ORDER & REASONS

     Before   the   Court   are   the       Magistrate   Judge’s   report   and

recommendation (Rec. Doc. 13) and petitioner Robert S. Wright’s

objection to same (Rec. Doc. 15). For the reasons discussed below,

     IT IS ORDERED that petitioner’s objection is OVERRULED;

     IT IS FURTHER ORDERED that the Magistrate Judge’s report and

recommendation is ADOPTED as the opinion of the Court; and

     IT IS FURTHER ORDERED that the instant petition for habeas

corpus relief is DISMISSED WITH PREJUDICE.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Petitioner is a convicted inmate currently incarcerated in

the B.B. “Sixty” Rayburn Correctional Center in Angie, Louisiana.

See Rec. Doc. 13 at 1. On February 21, 2014, petitioner was charged

by bill of information with the following six counts: disguising

transactions involving drug proceeds, possession of alprazolam,

possession of oxycodone, third offense possession of marijuana,

being a felon in possession of a firearm, and simple burglary. See

id. at 2.




                                        1
     On June 16, 2014, the State entered a nolle prosequi on the

count of disguising transactions involving drug proceeds. See id.

Petitioner entered a plea of guilty to the remaining five counts.

See id. The trial court sentenced petitioner to five years for

possession of alprazolam, five years for possession of oxycodone,

ten years for third offense possession of marijuana, ten years for

simple burglary, and twenty years without benefit of parole,

probation,   or   suspension   of   sentence   for   being   a   felon    in

possession of a weapon. See id. Petitioner did not seek timely

appeal. See id.

     On October 28, 2014, petitioner submitted an application for

post-conviction relief to the state trial court. See id. at 3.

Petitioner asserted four grounds for relief: (1) his conviction

was unconstitutional because he did not have effective assistance

of counsel; (2) his counsel was ineffective for advising him to

plead   guilty    when   the   statute   creating    the     offense     was

unconstitutional; (3) his counsel was ineffective when he failed

to inspect the evidence which resulted in a conviction by ex post

facto application of the law in violation of the federal and state

constitutions; and (4) his sentence was excessive. See id.

     On December 2, 2014, the state trial court, citing Strickland

v. Washington, 466 U.S. 668 (1984), denied relief on the first

three claims. See id. Additionally, the court held that petitioner

was not entitled to post-conviction review regarding the claim of

                                    2
excessive sentencing, citing La. Code Crim. P. art. 930.3 and State

ex rel. Melinie v. State, 665 So.2d 1172 (La. 1996). See id.

     On January 6, 2015, petitioner filed a writ application for

supervisory review of the trial court’s ruling with the Louisiana

First Circuit Court of Appeal. See Rec. Doc. 11 at 5. On March 9,

2015,   the   Louisiana   First   Circuit   denied   petitioner’s   writ

application on the ineffective assistance of counsel claims and

because the excessive sentence claim was not proper for post-

conviction review, citing State ex rel. Melinie. See Rec. Doc. 13

at 4. The court provided petitioner the opportunity to submit a

new writ by May 8, 2015. See id. at n. 8. Petitioner did not timely

submit a new writ or timely seek review of the First Circuit’s

decision. See Rec. Doc. 13 at 4.

     On May 26, 2015, petitioner filed a motion to withdraw the

application for post-conviction relief which was filed on October

28, 2014. See id. The court denied this motion, reasoning that the

prior application had been decided and the related writ had already

been denied by the Louisiana First Circuit. See id.

     On July 27, 2015, petitioner filed a new writ application in

the Louisiana First Circuit Court of Appeal, in which he brought

the following two new post-conviction grounds for relief: (1) the

state trial court erred in accepting the plea to the felon in

possession charge because there was insufficient evidence; and (2)

his counsel was ineffective for failing to investigate, call

                                    3
witnesses, and object to the charges and prosecutorial errors,

which may have resulted in a lesser sentence or a different

outcome. See Rec. Doc. 13 at 4-5. On October 5, 2015, the First

Circuit denied the writ application without stated reasons. See

Rec. Doc. 13 at 5.

     On May 18, 2016, petitioner submitted a writ application to

the Louisiana Supreme Court, seeking review of both the trial

court’s December 2, 2014 ruling and the Louisiana First Circuit’s

October 5, 2015 ruling. See id. On November 7, 2016, the Louisiana

Supreme Court declined to consider the application because it was

untimely under La. S. Ct. Rule X § 5. See State ex rel. Wright v.

State, 204 So.3d 613 (La. 2016).

     On    May   18,   2017,   petitioner   filed   the    instant   federal

petition, asserting the following two grounds for relief: (1) the

state trial court erred when it accepted his guilty plea to the

felon     in   possession   charge   because   there      was   insufficient

evidence; and (2) his counsel was ineffective for failing to

investigate or object to the prosecutor’s errors, which if done,

may have resulted in a different outcome. See Rec. Doc. No. 4. In

its opposition, the state asserted that the petition was not timely

filed under federal law; that petitioner failed to exhaust state

court review; and that the claims are without merit. See Rec. Doc.

11. Petitioner filed a reply in which he asserted that his claims

should be reviewed on the merits. See Rec. Doc. 12.

                                     4
LAW AND FINDINGS

     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) controls for purposes of this 28 U.S.C. § 2254 habeas

corpus petition. See Poree v. Collins, 866 F.3d 235, 245 (5th Cir.

2017)   (“Federal   habeas   proceedings   are   subject   to   the   rules

prescribed   by   the   Antiterrorism   and   Effective    Death   Penalty

Act...”); see also Flanagan v. Johnson, 154 F.3d 196, 198 (5th

Cir. 1998) (citing Lindh v. Murphy, 521 U.S. 320 (1997)) (holding

that AEDPA applies to habeas corpus petitions filed after the date

the act went into effect).

     There are three threshold requirements under AEDPA which a

habeas corpus petition must meet: (1) the petition must be timely;

(2) the petitioner must have exhausted state court remedies; and

(3) the petitioner must not be in procedural default. See 28 U.S.C.

§ 2244(d); see also Nobles v. Johnson, 127 F.3d 409, 419-20 (5th

Cir. 1997) (citing 28 USC § 2254(b),(c)).

     A. Timeliness

     For a habeas corpus petition to be timely, the AEDPA requires

that it be filed within one year of the date that the judgment

became final. See 28 U.S.C. § 2244(d)(1)(A); see also Duncan v.

Walker, 533 U.S. 167, 179-80 (2001). A judgment becomes final “by

the conclusion of direct review or the expiration of the time for

seeking such review.” 28 U.S.C. 2244(d)(1)(A). Accordingly, a

conviction becomes final when the period for filing a notice of

                                   5
appeal expires and no appeal has been taken. See Roberts v.

Cockrell, 319 F.3d 690, 694-95 (5th Cir. 2003) (holding that a

conviction is final when the defendant does not timely proceed to

the next available step in the state appeal process); see also

Cousin v. Lensing, 310 F.3d 843, 845 (5th Cir. 2002) (petitioner’s

guilty pleas became final at the end of the period for filing a

notice of appeal under La. Code Crim. P. art. 914).

       This one-year statute of limitations can be interrupted by

either equitable tolling or statutory tolling. See Holland v.

Florida, 560 U.S. 631, 645 (2010) (“. . . we hold that § 2244(d)

is subject to equitable tolling in appropriate cases.”); see also

28   U.S.C.   §    2242(d)(2)   (setting   forth   the   requirements    for

statutory tolling under the AEDPA). In a case where either type of

tolling is warranted, the period of time which is tolled is not

counted against the running of the statute of limitations. See id.

       1. Equitable Tolling

       A habeas corpus petitioner is entitled to equitable tolling

of the statute of limitations only upon a showing that: (1) he has

been    pursuing     his   rights   diligently,    and    (2)   that    some

extraordinary circumstance stood in his way and prevented timely

filing. See Holland, 560 U.S. at 649; see also Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005). The burden of establishing these two

elements rests on the petitioner seeking equitable tolling. See

Pace, 544 U.S. at 418. Equitable tolling is warranted “only in

                                     6
rare and exceptional circumstances . . . where the plaintiff is

actively misled by the defendant . . . or is prevented in some

extraordinary way from asserting his rights.” See Cousin, 310 F.3d

at 848 (internal quotations omitted).

     Precedent for what constitutes extraordinary circumstances is

well established in case law. In Holland, cited by petitioner in

his objection, the court held that equitable tolling would be

warranted where an attorney was beyond negligent, and failed to

satisfy professional standards of care by ignoring the client’s

repeated requests to timely file a petition. See Holland, 560 U.S.

at 651-654. Likewise, in Wynn, the court held that equitable

tolling was warranted where the defendant was deceived by his

attorney into believing a timely motion to vacate had been filed,

when in fact, no such motion had been. See United States v. Wynn,

292 F.3d 226 (5th Cir. 2002).

     Conversely, in Fisher, the court held that equitable tolling

was not warranted where petitioner was denied meaningful access to

the courts during a seventeen-day stay in a psychiatric ward in

which he was confined, medicated, and rendered legally blind after

being separated from his glasses. See Fisher v. Johnson, 174 F.3d

710, 715 (5th Cir. 1999). In Coleman, the court held that a “garden

variety claim of excusable neglect” was insufficient to warrant

equitable tolling. See Coleman v. Johnson, 184 F.3d 398, 402 (5th

Cir. 1999), cert. denied, 529 U.S. 1057 (2000).

                                7
       Petitioner fails to meet his burden of establishing                   the

existence of an extraordinary circumstance which prevented                   him

from    timely     filing.    Distinct        from   Holland, petitioner does

not assert the untimely filing occurred due to a                   failure    of

counsel to file in spite of repeated requests to do so.                       In

fact, petitioner does not assert any circumstance at all which

might have prevented timely filing, let alone one which might

reach       the   requisite   level      of    extraordinary.    Accordingly,

petitioner is not entitled to equitable tolling.

       Petitioner asserts that he “properly filed Collateral Review

(Application for Post-Conviction Relief) into the Trial Court.”

See Rec. Doc. 15 at 3. If such were to warrant tolling, it would

not    be   equitable   tolling,   but    rather,     the   statutory   tolling

provided for under the AEDPA.

       2. Statutory Tolling

       Under the statutory tolling scheme provided for under the

AEDPA, the running of the statute of limitations is interrupted

during the period of time in which state post-conviction relief or

collateral review is pending. See 28 U.S.C. § 2244(d)(2). For

statutory tolling to apply, the interrupting action must be: (1)

an application for state post-conviction or collateral review (2)

with respect to the pertinent judgment or claim, (3) which was

properly filed. See id.



                                      8
     An action is pending “as long as the ordinary state collateral

review process is ‘in continuance.’” Carey v. Saffold, 536 U.S.

214, 219-20 (2002); see also Williams v. Cain, 217 F.3d 303, 310

(holding that regarding § 2244(d)(2), a matter is pending until

further appellate review is unavailable under state procedure).

     Collateral review refers to any “judicial reexamination of a

judgment or claim in a proceeding outside of the direct review

process.” Wall v. Kholi, 562 U.S. 545, 553 (2011). In the context

of § 2244(d)(2), the phrase refers to state court proceedings which

challenged the same judgment being challenged in the federal

petition. See Dilworth v. Johnson, 215 F.3d 497, 501 (5th Cir.

2000).

     To be a pertinent judgment or claim, the interrupting state

action must have challenged the same conviction that is being

challenged in the federal petition. See Godfrey v. Dretke, 396

F.3d 681, 686-88 (5th Cir. 2005). Furthermore, the interrupting

action must have addressed the same substantive claims raised in

the federal petition. See id.

     A properly filed application “is one that conforms with a

state's applicable procedural filing requirements.” Villegas v.

Johnson, 184 F.3d 467, 470 (5th Cir. 1999). Procedural filing

requirements   are   “those   prerequisites   that   must   be   satisfied

before a state court will allow a petition to be filed and accorded

some level of judicial review.” Id. at n. 2.

                                   9
     Accordingly, the post-conviction action must comport with

state procedural filing requirements, including timeliness. See

Pace, 544 U.S. at 413, (citing Artuz v. Bennett, 531 U.S. 4, 8

(2000)) (“‘an application is properly filed when its delivery and

acceptance are in compliance with the applicable laws and rules

governing filings’ including ‘time limits upon its delivery’”).

     A state action which is not timely filed is not properly filed

for the purpose of statutory tolling. See Larry v. Dretke, 361

F.3d 890, 897 (5th Cir. 2004) (failure to timely file state

pleadings rendered pleadings not properly filed); see also Pace,

544 U.S. at 417 (“. . . time limits, no matter their form, are

‘filing conditions,’” such that when the state courts reject an

application for post-conviction relief as untimely, it cannot be

considered properly filed for the purpose of statutory tolling);

see also Wardlaw v. Cain, 541 F.3d 275, 278 (5th Cir. 2008) (citing

Pace,   544   U.S.   at   414)   (“When    a   post-conviction   petition   is

untimely under state law, ‘that is the end of the matter’ for

purposes of § 2244(d)(2).”).

     An application for state post-conviction or other collateral

review that is filed after the statutory tolling period would have

expired does not trigger statutory tolling. See Scott v. Johnson,

227 F.3d 260, 263 (5th Cir. 2000) (holding that a state habeas

application not filed until after the statute of limitations



                                      10
expired does not warrant tolling of the limitations period of §

2244(d)(2)).

     In determining whether an application is timely for AEDPA

purposes, the mailbox rule is applied to pleadings filed by pro se

litigants. See Causey v. Cain, 450 F.3d 601, 604-05 (5th Cir.

2006). Under this rule, pleadings, including habeas proceedings

received by pro se litigants, are deemed filed on the date when

prison   officials   receive   the   pleading    from   the   prisoner    for

delivery to the court. See Coleman, 184 F.3d at 401.

     While petitioner’s objection states that he is entitled to

tolling under the claim that “he properly filed Collateral Review

(Application for Post-Conviction Relief),” (Rec. Doc. 15 at 3) it

does not specify for which particular instance(s) he might be

entitled to such, or provide any calculation of tolling.

     In the first instance, petitioner’s application for post-

conviction relief dated October 28, 2014, could have met the

requirements for statutory tolling for the duration for which it

was pending. It was a post-conviction petition for relief or other

collateral review. The state action was also “with respect to the

pertinent judgment or claim,” challenging the same judgment of

conviction   in   the   federal   petition.     Finally,   there   were   no

procedural improprieties which prevented filing and disposition.

     The second instance which could have potentially triggered

statutory tolling was petitioner’s May 26, 2015 motion to withdraw

                                     11
his previously filed state court application for post-conviction

review. However, that motion does not constitute post-conviction

or other collateral review, as it did not involve the reexamination

of a judgment or claim—it sought nothing more than to withdraw a

pleading which had already been ruled on and denied. Accordingly,

this event does not warrant statutory tolling.

       In   the    third    instance,      petitioner’s        July    27,   2015      writ

application to the Louisiana First Circuit Court of Appeal does

not warrant statutory tolling because it was not properly filed.

This petition gave rise to a series of procedural improprieties,

caused by petitioner, as it asserted new claims not raised before

and did not follow any ruling by the trial court, let alone one

within the required thirty day period. See La. Ct. App. Unif. R.

1-3;   see    also    La.    Ct.    App.    Unif.      R.   4-3.      Because    the    writ

application was not properly filed, the requirements for statutory

tolling      are   not     met.    Therefore,         the   filing      of      this    writ

application does not warrant statutory tolling.

       Finally,      petitioner’s     May       18,    2016,    submission       to    the

Louisiana Supreme Court does not warrant statutory tolling because

it was filed after statutory tolling would have expired under any

calculation. Furthermore, this submission was not properly filed

because it failed to meet the timeliness requirement set forth

under La. S. Ct. Rule X, § 5. For these reasons, petitioner’s



                                           12
submission    to   the   Louisiana     Supreme    Court    fails    to    meet   the

requirements necessary to warrant statutory tolling.

     Accordingly,        in     determining      whether     the      statute    of

limitations    has   run,      only   the    statutory    tolling     prompted    by

petitioner’s application for post-conviction relief dated October

28, 2014, should be applied. Petitioner’s conviction became final

on July 16, 2014, when he did not appeal his conviction before the

thirty days in which he had to do so expired. Accordingly, the

one-year statute of limitations began to run on July 17, 2014. It

continued    to    run   for    103   days,    until     petitioner      filed   his

application for post-conviction relief to the state trial court on

October 28, 2014. For so long as this action was pending, the

statute of limitations was statutorily tolled.

     The trial court denied relief on December 2, 2014. Likewise,

the Louisiana First Circuit denied petitioner’s related writ on

March 9, 2015. On April 9, after thirty days had passed in which

petitioner failed to seek review of the Louisiana First Circuit’s

ruling, the action was no longer pending and the running of the

statute of limitations resumed. The statute of limitations then

ran for 262 days, from April 9, 2015, until December 28, 2015,

when it expired.

     Alternatively, even if the July 27, 2015, writ application

did warrant statutory tolling, such tolling would not extend the

statute of limitations far enough to make the instant petition

                                        13
timely. If such were the case, the statute of limitations would

have run for 103 days, from July 17, 2014, to October 28, 2014,

before being tolled for the initial post-conviction relief sought.

The running of the statute of limitations would have then resumed

April 9, 2015, and continued to run for 109 days, until July 27,

2015, when the improperly filed writ application was filed with

the Louisiana First Circuit. The statute of limitations would have

been tolled until November 4, 2015, which is thirty days after

review of that ruling was not sought. The running of the statute

of limitations would have resumed on November 5, 2015, and run for

153 days, until April 6, 2016, when it expired.

     Petitioner   submitted   the   instant   habeas   corpus   petition,

after correcting certain deficiencies, on May 18, 2017. Pursuant

to the mailbox rule, it is deemed filed April 25, 2017. Regardless

of whether the statute of limitations expired on December 28, 2015,

or April 6, 2016, petitioner is effectively precluded from bringing

this petition because the statute of limitations has run.

     B. Exhaustion

     Generally, a state prisoner must exhaust all available state

remedies before he can apply for federal habeas relief. See Nobles,

127 F.3d at 419. “To have exhausted his state remedies, a habeas

petitioner must have fairly presented the substance of his claim

to the state courts.” Id. at 420. A petitioner fails to meet this



                                    14
requirement if he “presents new legal theories or factual claims

in his federal habeas petition.” Id.

     In    the   instant   case,   petitioner      has   not   satisfied   the

exhaustion requirement because he has presented new claims for

relief    in   his   federal   habeas   petition   which   were   not   fairly

presented in state court. Specifically, neither of the two claims

raised in the instant habeas petition were present in the four-

claim petition which was presented to the state courts. Compare

Rec. Doc. 4 at 8, 11 (instant habeas petition), with Rec. Doc. 4-

2 at 25-26 (habeas petition brought before the state courts).

     C. Procedural Default

     A petitioner may be precluded from bringing a habeas corpus

petition by the doctrine of procedural default. See Nobles, 127

F.3d at 420. “If a state court clearly and expressly bases its

dismissal of a prisoner's claim on a state procedural rule, and

that procedural rule provides an independent and adequate ground

for the dismissal, the prisoner has procedurally defaulted his

federal habeas claim.” Id. Furthermore, “a procedural default also

occurs when a prisoner fails to exhaust available state remedies

and ‘the court to which the petitioner would be required to present

his claims in order to meet the exhaustion requirement would now

find the claims procedurally barred.’” Id.




                                        15
        Respondent does not allege that any of petitioner’s claims

are in procedural default. Likewise, petitioner does not address

procedural default in his objection.

        Regardless, petitioner is in procedural default. As already

established, petitioner has failed to exhaust his claims in state

court. He would have to present his claims in the Louisiana Supreme

Court to exhaust state remedies. Petitioner is procedurally barred

from doing so because the time to file has expired, as noted in

that     court’s     denial      of     his     prior   application.      Therefore,

petitioner is in procedural default.

        Furthermore,       the     Louisiana       Supreme     Court’s    denial     of

petitioner’s prior application renders petitioner in procedural

default because the court clearly and expressly based its dismissal

of Wright's claim on La. S. Ct. Rule X § 5, and that procedural

rule provides an independent and adequate ground for the dismissal.

       In     a   second    potential     instance,      one    could    argue     that

petitioner procedurally defaulted his claim when he filed his

second writ application to the Louisiana First Circuit. This

argument would be based on the notion that petitioner defaulted

when he failed to comply with the May 8, 2015, deadline, which the

court       stipulated     after      denying      petitioner’s   first    petition.

However, this instance does not necessarily create procedural

default, for two reasons. First, this court-imposed deadline may

not necessarily be a state procedural rule. Second, it may not

                                              16
create default because the court did not clearly and expressly

base its dismissal on a state procedural rule—the court in this

case denied the application without written reasons.

     New Orleans, Louisiana this 16th day of August, 2019




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                               17
